DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. 
Status of the Application
Claims 1, 54-58 and 62-76 are pending in the application, of which claims 55-58, 62, 64-68, 70-74 are withdrawn from further consideration because of earlier restriction and election without traverse.
Claims 1, 54, 63, 69 and 75-76 are under current examination. 
The amendment necessitated new claim rejections as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 54, 63, 69, 75-76 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2015/0307542 A1).
Determining the scope and contents of the prior art
Roy teaches nucleic acid comprising a compound of formula (used as a cap) flanked between the nucleotides:

    PNG
    media_image1.png
    468
    369
    media_image1.png
    Greyscale
 with bases such as guanine, adenine, cytosine, thymine etc. with examples such as:

    PNG
    media_image2.png
    228
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    304
    media_image3.png
    Greyscale
  for example, cap 122 between nucleobases B1 and B3 of same structure as in the instant claims 

    PNG
    media_image4.png
    143
    336
    media_image4.png
    Greyscale

With examples with many caps, such as:

    PNG
    media_image5.png
    189
    573
    media_image5.png
    Greyscale

And a method of linking, modifying cap by addition of a biotin or GTP or nucleotide of mRNA or mRNA itself (pages 20, 38, 43, 86-87 and 95; Paragraphs 0680-0705 and claims). Further, the cited prior art teaches that the compound have specific binding capacity with 4E (eIF4E) mRNA (Paragraphs 0005-0008 and claims). 
With regard to limitation of claim “specific binding capacity with 4E (eIF4E) mRNA; wherein the compound---residence---SPR”-since the cited prior art teaches same compound as in the instant claims, the compound of the instant claims is expected to have same properties. In addition, the cited prior art teaches linking the cap with mRNA  
Ascertaining the differences between the prior art and the claims at issue
Roy teaches mRNA capping compound which encompasses genus and elected species with examples of compound, such as Cap 122 (see example of cap-122-same B2 and sugar moiety with LNA) and other caps linked between B1 and its modification by linking such cap with biotin or GTP  (will provide B3 of the instant claims) or nucleotide of mRNA or mRNA itself. However, Roy fails to teach example wherein Cap 122 is flanked between B1 and B3 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since the cited prior art teaches mRNA capping compound which encompasses genus and elected species with examples of compound, such as Cap 122 (see example of cap-122-same B2 and sugar moiety with LNA) and other caps linked between B1 and its modification by linking such cap with biotin or GTP (will provide B3 of the instant claims) or nucleotide of mRNA or mRNA itself. Further, the cited prior art teaches method of making the compound with cap 122 with B1 and its modification with GTP or linking with nucleotides. Thus based on the guidance provided by the cited prior art with examples of other caps flanked between B1 (same as in the instant claims) and mRNA or during linking with nucleotides, it would have been prima facie obvious to a person of ordinary skill in the art that caps used in examples taught by the cited prior art may be substituted with the cap 122 taught by the cited prior art and may be modified with GTP or linked with mRNA by adding one nucleotide at a time (which will give same compound as in the instant claims).   
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Roy teaches mRNA capping compound which encompasses genus and elected species and example of cap, which has same sugar moiety with LNA and base along with other examples wherein the cap is flanked between same B1 B3sugar and phosphates as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation of success that the compound selected from the genus taught by the above cited prior art may have similar properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 54, 63, 69, 75-76 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1, 54, 63, 69, 75-76, in the instant application is fully disclosed and is covered by the claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2 as the patents are drawn to a composition or mRNA comprising 5’cap, which as described in the specification of the patents encompasses (U.S. Patent No. 9751925 B2 – see col 28, 40; U.S. Patent No. 10286086 B2- see col 21, 31, 43, 55, 56, 94, 98 etc.) (with examples provided in the specification) compound of the instant claims. 
The difference of wording, such as composition vs. compound, however, does not constitute a patentable distinction, because the composition and/or mRNA disclosed by the claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2 encompass the scope of the claims in the present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804. 
Response to arguments
Applicant’s remarks and amendment, filed 12/21/2020 have been fully considered but not found persuasive.
The applicant argument is moot in view of new rejection as set forth above.

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623